DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

Reasons for Allowance
Claims 1, 3-10, 12-15, 17-21 and 23-32 are allowed.
Instant application was allowed on 12/16/2021 with allowable subject matter (ASM) stated therein, and is now allowed again over the references in the post-allowance (PA) IDS the applicant filed on 03/10/2022 because said references also failed to teach aforesaid ASM.
Zhang et al. (US 2016/0212731, “Zhang”) discloses mapping between uplink and downlink resources. Zhang’s UE obtains a resource index indicating a first time-frequency resource for transmission of data and a first band index indicating a first frequency band at which the first time-frequency resource is located. Then, the UE 
Pan et al. (US 2013/0039197, “Pan”) discloses feedback method of channel information of carriers. Pan’s UE measures channel information over downlink carriers, and feedbacks the measured channel information upon receiving an instruction to trigger the feedback.
Noh et al. (US 2012/0008556, “Noh”) discloses a method for transmitting uplink reference signal in a multi-antenna wireless communication system. Noh’s UE receives uplink grant, transmits initial data and a Reference Signal (RS) based on the uplink grant, receives ACK/NACK for the initial data and retransmits the RS and the data according to the ACK/NACK received from its network side.
WO2014/201614 (“614”), according to its abstract, 614 discloses a method for transmitting uplink control information (UCI). In a first uplink demodulation reference signal (UL DMRS) pattern, a resource element (RE) is used in the uplink subframe according to the first UL DMRS pattern. The RE is located adjacent to an OFDM sign, so that performance of its base station demodulating the UCI is improved.
CN101984569, according to its abstract, discloses coding UCI and data information on transmission blocks, obtaining a coded sequence according to a target length and forming a corresponding coding modulation sequence from the coded sequence, and interleaving the obtained coding modulation sequence.
WO2017019132 discloses a method for transmitting UCI. The method describes encoding UCI multiplexed with PUSCH for transmission in physical resource blocks (PRBs) of a subframe containing REs, mapping a first type of UCI to REs of the 
EP3468081 discloses a method for transmitting UCI by mapping the UCI to a PUSCH. The UCI includes ACK that is mapped to the PUSCH by rat-matching or puncturing to resources for transmitting the ACK information.
CN102812658, according to its abstract, discloses a method for reporting channel state information (CSI) which is reported in periodic and aperiodic in a subset of aggregated downlink carriers or serving cells.
	KR20160017052, according to its abstract, discloses a method for controlling a radio device of a first cell to transmit information identifying radio resources assigned to both DL and UL transmissions of a RS of one type in the first cell. The radio resources are used to transmit the one type of RS in the first cell.
	WO2018128453 discloses a method of receiving RSs by receiving a first type RS of a first resource mapping pattern and a second type RS of a second resource mapping pattern. When a specific condition is satisfied, the first type RS under an assumption that the first type RS is associated with the second type RS.
	WO2017035808, according to its abstract, discloses a signal transmitting method. The method describes a transmission device mapping a first sequence to M even number of subcarriers of 2M subcarriers and mapping a second sequence to M odd number of the 2M subcarriers. The first sequence is one of a third sequence and a fourth sequence, the second sequence is the other one of the third sequence and the fourth sequence. The 2M subcarriers are subcarriers on the same time domain sequence corresponding to the fourth sequence and of a first time domain sequence 
	No prior art references included in the IDS of 03/10/2022 discloses the claimed invention included in the instant application.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411